                                          Case 4:20-cv-01699-KAW Document 26 Filed 11/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHARLOTTE WILSON,
                                   7                                                        Case No. 4:20-cv-01699-KAW
                                                         Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                   v.                                       90 DAYS; ORDER CONTINUING CASE
                                   9                                                        MANAGEMENT CONFERENCE
                                         UNITED STATES OF AMERICA,
                                  10                                                        Re: Dkt. No. 25
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On November 10, 2020, the parties filed a joint notice of settlement. Accordingly, the

                                  14   parties shall file a dismissal within 90 days of this order, absent any extension ordered by the

                                  15   Court.

                                  16            Finally, the Court continues the December 1, 2020 case management conference to

                                  17   February 23, 2021 at 1:30 PM. The joint case management statement is due on or before February

                                  18   16, 2021.

                                  19            IT IS SO ORDERED.

                                  20   Dated: November 10, 2020

                                  21                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
